Order entered June 15, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00099-CV

                     CITY OF IRVING, TEXAS, Appellant

                                       V.

                          EDWIN MUNIZ, Appellee

                 On Appeal from the County Court at Law No. 5
                             Dallas County, Texas
                     Trial Court Cause No. CC-18-07034-E

                                    ORDER

      Before the Court is appellee’s June 14, 2021 motion for extension of time to

file his brief. We GRANT the motion and ORDER the brief be filed no later than

June 28, 2021.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE